DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-14 are rejected under 35 U.S.C. 102(a)(1,2) as being anticipated by Nelson et al. US 2013/0092468.
Nelson discloses:
Claim 11- a drive clutch (50) having a stationary sheave (110) and a movable sheave (112); an actuator motor (76) operably coupled to the drive clutch to adjust a position of the drive clutch; and a lead screw assembly (120) operably coupled to the drive clutch and the actuator motor and configured to engage the drive clutch in response to the actuator motor (the device performs this function).
Claim 12- wherein the lead screw assembly includes a first member (188) and a second member (127), the first member configured for axial movement and the second member configured for rotational movement (see figures 14 and 15 showing movement).
Claim 13- wherein the first member is configured for axial movement only and the second member is configured for rotational movement only (see figures 14 and 15).
Claim 14- wherein the first member (127) includes interior threads (129) and the second member includes exterior threads, the interior threads of the first member are configured to engage with the exterior threads of the second member (both screw and nut both contain both “interior” and “exterior” threads roots and crests for example).

Claims 11 and 15 are rejected under 35 U.S.C. 102(a)(1,2) as being anticipated by DEC US 2013/0158823.
Dec discloses:
Claim 11- a drive clutch (100) having a stationary sheave (14) and a movable sheave (12); an actuator motor (30) operably coupled to the drive clutch to adjust a position of the drive clutch (the device performs this function); and a lead screw assembly (6b, 26b) operably coupled to the drive clutch and the actuator motor and configured to engage the drive clutch in response to the actuator motor (the device performs this function).
Claim 15- wherein a lead screw assembly further includes an outer gear (6) operably coupled to a actuator motor (30) through a belt (10).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito US 6,468,170.
Ito discloses:
Claim 23-   a drive clutch (1) including a movable sheave (3), a stationary sheave (2), a movable hub (13) , and a friction clutch (18), the control system comprising: an actuator motor (19); and, and the controller is configured to: actuate the actuator motor (76); adjust a position of the movable hub (13) of the drive clutch relative to the stationary and movable sheaves of the drive clutch; and engage the friction clutch (18) of the drive clutch (1).

Ito does not disclose a controller operating a motor.
	It is old and well known to use controllers to operate motors for the purpose of automating operation.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ito and provide a controller operating a motor, for the purpose of automating operation.
Claim 24-   wherein the controller is further configured to adjust a position of the movable sheave relative to the stationary sheave (upon modification the device performs this function).
Claim 25-   wherein the controller is configured to adjust the position of the movable sheave after the friction clutch has been engaged (upon modification the device performs this function).
Claim 26-   a driven clutch including a movable sheave (3) and a stationary sheave (2), and including a belt (4) extending between the drive clutch and the driven clutch, wherein the controller is further configured to adjust a position of the belt of the continuously variable transmission after engaging the friction clutch of the drive clutch (upon modification the device performs this function).


Allowable Subject Matter

Claims 1-10, and 17-22 are allowed.
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art neither discloses nor renders obvious the claimed combination including: a friction clutch positioned between the movable hub and the movable sheave; and an actuator motor operably coupled to the drive clutch and configured to adjust a position of the movable hub relative to the first stationary sheave of the drive clutch.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE BOES whose telephone number is (571)272-4898. The examiner can normally be reached Monday-Friday 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TERENCE BOES
Primary Examiner
Art Unit 3658



/TERENCE BOES/Primary Examiner, Art Unit 3658